UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2009 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-31420 (Commission File Number) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The registrant issued a press release on December 18,2009, announcing its third quarter results.The press release is being furnished as Exhibit 99.1 hereto and is incorporated by reference into this Item 2.02. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is being furnished pursuant to Item 2.02 above. Press release, dated December 18, 2009, issued by CarMax, Inc., entitled “CarMax Reports Third Quarter Earnings.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARMAX, INC. (Registrant) Dated:December 18, 2009 By: /s/ Keith D. Browning Keith D. Browning Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release, dated December 18, 2009, issued by CarMax, Inc., entitled "CarMax ReportsThird Quarter Earnings."
